              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00133-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
JOHN ALLEN WISE,                )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s letter [Doc. 28],

which the Court construes as a motion for jail credit.

      The Defendant moves the Court to give him sentencing credit for the

time that the Defendant spent in jail awaiting sentencing in this case. [Doc.

28]. The Defendant’s motion must be denied. The Attorney General, not the

sentencing court, is responsible for computing a prisoner’s credit. United

States v. Wilson, 503 U.S. 329, 335 (1992). A prisoner seeking review of

the computation of his sentence credit must first seek administrative review

of that computation through the Bureau of Prisoners.        Only after such

administrative remedies have been exhausted can a prisoner then seek

judicial review of his sentence computation. Id. Further, because “[a] claim



     Case 1:17-cr-00133-MR-WCM Document 29 Filed 05/11/20 Page 1 of 2
for credit against a sentence attacks the computation and execution of a

sentence rather than the sentence itself,” United States v. Miller, 871 F.2d

488, 490 (4th Cir. 1989), such claims must be raised pursuant to 28 U.S.C. §

2241 in the district of confinement. In re Jones, 226 F.3d 328, 332 (4th Cir.

2000); 28 U.S.C. § 2241(a).1

      Accordingly, the Defendant should address his inquiry regarding the

status of his sentence to the Bureau of Prisons. Once his BOP administrative

remedies have been exhausted, the Defendant may seek judicial review in

the district of his confinement.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter [Doc. 28],

which the Court construes as a motion for jail credit, is DENIED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.                 Signed: May 11, 2020




1 It is noted that it appears that the Defendant was brought to this Court on a Writ of
Habeas Corpus ad Prosequendum. [Doc 46]. Thus, Defendant was not in federal custody
during the nine months in question. Defendant would be entitled to credit for that period
of detention against his federal sentence only in very limited circumstances.

                                            2



      Case 1:17-cr-00133-MR-WCM Document 29 Filed 05/11/20 Page 2 of 2
